724 So. 2d 572 (1998)
AnnMarie WAITE f/k/a AnnMarie Kennedy, Appellant,
v.
Karl KENNEDY, Appellee.
No. 98-1114.
District Court of Appeal of Florida, Third District.
January 13, 1998.
Stanley M. Newmark, Miami, for appellant.
No appearance for appellee.
Before SCHWARTZ, C.J., and GREEN and FLETCHER, JJ.
PER CURIAM.
We agree with the appellant that the trial court erred in granting the father retroactive child support prior to the date he filed the (counter) petition seeking that relief. Gherardi v. Gherardi, 712 So. 2d 1236 (Fla. 4th DCA 1998); Anderson v. Anderson, 609 So. 2d 87 (Fla. 1st DCA 1992); Berger v. Berger, 559 So. 2d 737 (Fla. 5th DCA 1990). The order under review is therefore to that extent reversed with directions to adjust the awards accordingly.